Citation Nr: 1518639	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-24 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from a July 2007 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2009, the Veteran provided testimony before an Acting Veterans Law Judge that is no longer at the Board.   

In a February 2010 Board decision, the Veteran's claim for a skin disability to include eczema was reopened and remanded to the AOJ for further development.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Given the Board's favorable disposition of the claim for service connection for a skin disability, the Board finds that all directives from the February 2010 remand have been accomplished.

In September 2014, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was presided over by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

During the September 2014 video conference hearing, the Veteran was notified that if elected he could have a panel decision on his claim for service connection for a skin disability given the previous Board hearing on the matter in November 2009.  In response, the Veteran waived the opportunity to testify before a third judge, who would be assigned to the panel of judges to decide the appeal, on the record.  Further, the Veteran was provided with notice in February 2015 that he was entitled to another hearing due to the November 2009 Acting Veterans Law Judge no longer being employed at the Board.  He did not respond to the letter and is presumed not to desire an additional hearing.  See 38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2014); cf. Arneson v. Shinseki, 24 Vet. App. 379 (2014).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


FINDING OF FACT

The competent evidence shows that the Veteran's current skin disability began in active military service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the Board's favorable disposition of the claim for service connection for a skin disability, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant . 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his skin disability initially manifested in service and has persisted until the present time.

The Veteran's June 2010 VA examination report contains a notation that the Veteran's did not have evidence of a skin disability "at this time."  This report also contains the notation that the Veteran is currently being treated for a skin disability by a Dr. L. and the proceeding opinion implies that the Veteran has a current disability, by referring only to the fact that "eczema or atopic dermatitis is not included in the presumptive condition due to herbicide exposure."  A January 2012 VA medical record notes that the Veteran's medical problems includes eczema.  Moreover, in the Veteran's September 2014 hearing, he testified that he is being treated monthly by a private examiner for his skin condition and provided a list of medication he is currently prescribed to address the symptoms of this condition.  Considering the foregoing, the Board finds that a current disability has been established.

Turning to an incurrence, the Veteran's Service Treatment Records (STRs) include a May 1968 notation of a rash a January 1969 notation of a rash on the chest and neck with a proceeding notation that month that the Veteran wanted to see a dermatologist for his rash, a February 1969 notation of a rash on the groin, a February 1969 notation for an appointment to see a dermatologist and proceeding diagnosis of dermatitis and tinea ventricular the same month, and finally, a June 1969 notation of a rash 3 months before the Veteran's separation.  Considering the foregoing the Board finds that there is ample evidence of an in-service incurrence of a skin disability.

Turning to the nexus component of service connection, the Veteran submitted a September 2006 medical evaluation from R. Hastings, D.O., in which he opined, "[b]ased upon the treatment through the military for his dermatological disorder, that this veteran did incur a chronic and permanent dermatological disorder, due to his service in the United States Army."  This private examiner goes on to document the specific treatment the Veteran received in service and reconstructed treatment the Veteran continued to receive following his separation up until the present time.  This reports exhaustive reconstruction with reasoned rationale linking the Veteran's skin disability to service is found to be probative in regards to the nexus component required for service connection.  The Board acknowledges the June 2010 VA examination report, which only addressed the possibility of a relationship between the Veteran's Agent Orange exposure and his current disability, is of limited probative value as it does not address the possibility of direct service connection.  Considering the foregoing, the Board finds that the nexus component required for service connection is met, and thus all three component required for service connection have been met and service connection for a skin disability is granted.  
38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability is granted.




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


